Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 5/18/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1-2, 4, 6, 8-10, 12 has/have been amended;
Claim(s) 1-15 is/are presently pending.
Please note that a proper reply requires a specific format for any amendments. An example of making a proper amendment can be found at http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf. Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution. Note that the current claim set does not accurately reflect the amendments made to the previous examined claim set in that there are markings that carry over from the previous claim set; e.g. claim 3 is marked up even though it has not changed compared to the previous claim set and claim 6 adds new limitations without marking them as such. For the sake of compact prosecution, the instant claims are examined instead of sending a notice of non-compliance but Applicant is requested to fix the issue in future rounds of prosecution.
The amendment(s) to the specification is sufficient to overcome the specification objection(s) from the previous office action.
The amendment(s) to claim(s) 6 is/are sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 101 rejection(s) from the previous office action.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered and is correct with regard to the reference(s) cited not teaching the amended claim element(s). However, a new ground of rejection necessitated by the amendment is presented which prevents allowance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky (US 20170156476 A1; 6/8/2017; cited in previous office action) in view of Dawson (US 20090274642 A1; 11/5/2009), and further in view of Marapene (US 20020010556 A1; 1/24/2002; cited in previous office action).
Regarding claim 1, Miklatzky teaches a system for determining a hair condition (Abstract; Fig. 1) comprising:
a portable sensor device having at least one sensor for detecting at least one sensor value on hairs of a user (Fig. 3A; Fig. 4);
a data processing device ([0191]).
Miklatzky does not teach one sensor value indicative of cysteic acid on hairs of a user. However, Dawson teaches in the same field of endeavor (Abstract) one sensor value indicative of cysteic acid on hairs of a user ([0140]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky to include this feature as taught by Dawson because this indicates the damage to hair ([0017]-[0018]; [0140]). 
Miklatzky does not teach data processing device set up to determine whether, in addition to the at least one sensor value, at least one further sensor value is provided to the data processing device by a further sensor device. However, Marapene teaches in the same field of endeavor (Abstract; Fig. 1) data processing device ([0135]) set up to determine whether, in addition to the at least one sensor value, at least one further sensor value is provided to the data processing device by a further sensor device ([0033] “may further contain”; claims 1-2). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky to include this feature as taught by Marapene because this enables better prediction of desired ending hair color with additional data/measurements (claims 1-2). 
The combination of Miklatzky, Dawson, and Marapene teaches being set up to determine the hair condition of the user based on the detected at least one sensor value in a case where the data processing device has determined that only the at least one sensor value is provided, or based on the provided at least one sensor value and the provided at least one further sensor value in a case where the data processing device has determined that the at least one further sensor value is provided (Miklatzky Fig. 10A; [0027]; Marapene Fig. 1; [0031]; [0033]; claims 1-2).
Claim 8 is rejected under substantially the same basis as claim 1 above.
Regarding claim 3, the combination of Miklatzky, Dawson, and Marapene teaches wherein the data processing device is set up to determine the user’s hair condition by determining a degree of damage of the hair (Marapene [0033]; [0037]).
Regarding claim 5, in the combination of Miklatzky, Dawson, and Marapene, Marapene teaches wherein the at least one sensor or the at least one further sensor comprises a microphone for determining a surface roughness of the hair ([0036]-[0037]).
Regarding claim 9, in the combination of Miklatzky, Dawson, and Marapene, Dawson teaches wherein the determining of the user’s hair condition comprises determining a degree of damage of the hair by measuring a signal indicative of the hair having a percentage of cysteic acid (Fig. 7; [0017]-[0018]; [0139]-[0140]; [0144]-[0145]). 
Regarding claim 11, the instant claim is inherently rejected because the limitations are contingent limitations; see MPEP 2111.04 II. The instant recitations require a case in which there is “provided at least one further sensor value” as recited in claim 8; the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.
Regarding claim 12, the instant claim is inherently rejected because the limitations are contingent limitations; see MPEP 2111.04 II. The instant recitations require a case in which there is “provided at least one further sensor value” as recited in claim 8; the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Note that Landa (US 20140082854 A1; cited below) teaches polarization microscopy to examine hair (Fig. 39B-39C; [0724]-[0725]; [0729]) which within the art is recognized as a type of interference microscopy.
Regarding claim 13, in the combination of Miklatzky, Dawson, and Marapene, Miklatzky teaches a method for determining a recommendation regarding hair of a user ([0094]), comprising:
determining a hair condition according to claim 8 (see regarding claim 8 above); and
determining a recommendation regarding the hair of the user based on the determined hair condition ([0094]).
Regarding claim 14, in the combination of Miklatzky, Dawson, and Marapene, Miklatzky teaches wherein the hair recommendation of a user comprises at least one of a hair treatment product recommendation and a hair treatment method recommendation ([0094]-[0095]).

Claims 2, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky, Dawson, and Marapene as applied to claims 1, 8 above, and further in view of Landa (US 20140082854 A1; 3/27/2014).
Regarding claim 2, the combination of Miklatzky, Dawson, and Marapene teaches the further sensor device is further defined as a further portable sensor device having at least one further optical sensor (Marapene [0037] “comb”). The combination of Miklatzky, Dawson, and Marapene does not teach optical sensor configured to detect self-fluorescence of the hairs of the user. However, Landa teaches in the same field of endeavor (Abstract) optical sensor configured to detect self-fluorescence of the hairs of the user ([0594]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky, Dawson, and Marapene because this allows for measurement of hair condition (Fig. 18; [0331]; [0333]; [0596]).
Regarding claim 4, the combination of Miklatzky, Dawson, and Marapene does not teach wherein the at least one sensor and the at least one further sensor comprises an optical sensor for determining a cysteic acid content of the hair for determining a hair colour of the user. Note that Miklatzky teaches optical sensor for hair colour (Fig. 6A; Fig. 9; [0028]-[0029]). However, Landa teaches in the same field of endeavor (Abstract) optical sensor for determining a cysteic acid content of the hair for determining a hair colour of the user ([0594]-[0595]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky, Dawson, and Marapene because this allows for measurement of hair condition (Fig. 18; [0331]; [0333]; [0596]).
Regarding claim 10, the combination of Miklatzky, Dawson, and Marapene does not teach wherein the determining of the user’s hair condition comprises determining a degree of damage of the hair by measuring a signal indicative of the hair having self-fluorescence. However, Landa teaches in the same field of endeavor (Abstract) determining a degree of damage of the hair by measuring a signal indicative of the hair having self-fluorescence ([0594]; Fig. 18; [0331]; [0333]; [0596]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky, Dawson, and Marapene to include this feature as taught by Landa because this allows for measurement of hair condition (Fig. 18; [0331]; [0333]; [0596]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky, Dawson, and Marapene as applied to claim 1 above, and further in view of Goutsis (WO2015086283; 6/18/2015; espacenet English translation relied upon).
Regarding claim 6, the combination of Miklatzky, Dawson, and Marapene does not teach wherein the at least one sensor or the at least one further sensor comprises a sensor configured to detect NIR having a wave number form about 5022 cm-1 to about 4020 cm-1. However, Goutsis teaches in the same field of endeavor ([0387]) he at least one sensor or the at least one further sensor comprises a sensor configured to detect NIR having a wave number form about 5022 cm-1 to about 4020 cm-1 ([0390]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky, Dawson, and Marapene to include this feature as taught by Goutsis because this enables measuring hair damage by measuring cysteic acid via NIR ([0387]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky, Dawson, and Marapene as applied to claim 1 above, and further in view of Hutchings (US 20150342515 A1; 12/3/2015; cited in IDS; cited in previous office action).
Regarding claim 7, the combination of Miklatzky, Dawson, and Marapene does not teach wherein the portable sensor device and the data processing device form an integrated portable device. However, Hutchings teaches in the same field of endeavor (Abstract; Fig. 2; [0053]) wherein the portable sensor device and the data processing device form an integrated portable device (Fig. 2; [0071] “microcontroller”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky, Dawson, and Marapene to have the portable sensor device and the data processing device form an integrated portable device as taught by Hutchings because this enables processing of the data at the portable device and saves how much data needs to be transmitted ([0071]). In addition, this is an obvious modification of making integral; MPEP 2144.04.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklatzky, Dawson, and Marapene as applied to claim 13 above, and further in view of Ademola (US 20150045631 A1; 2/12/2015; cited in IDS; cited in previous office action).
Regarding claim 15, the combination of Miklatzky, Dawson, and Marapene does not teach wherein the user is enabled to order the recommended hair treatment product online and/or the user is informed where the recommended hair treatment product is available. However, Ademola teaches in the same field of endeavor (Abstract; [0024]) wherein the user is enabled to order the recommended hair treatment product online and/or the user is informed where the recommended hair treatment product is available ([0047]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Miklatzky, Dawson, and Marapene to include this feature as taught by Ademola because this enables the user to conveniently obtain the desired/recommended products for treatment ([0024]; [0047]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goutsis (US 20160287502 A1; US 10441521 B2), US version of Goutsis (WO2015086283) cited above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/           Primary Examiner, Art Unit 3792